Citation Nr: 9920905	
Decision Date: 07/28/99    Archive Date: 08/03/99

DOCKET NO.  98-05 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an increased (compensable) rating for a 
residual scar laceration of the forehead with frontal 
headaches by history. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel
INTRODUCTION

The veteran had active military service from October 1975 to 
November 1979.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a January 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland, which denied the veteran's claim seeking 
entitlement to an increased (compensable) rating for 
residuals scar laceration of the forehead with frontal 
heacaches by history.

In the January 1998 rating decision, the RO also denied 
claims for increased (compensable) ratings for residuals of 
nasal repair and residual scar of the left lower chest and 
upper abdomen.  The RO also denied a claim for entitlement to 
a 10 percent evaluation based upon multiple noncompensable 
service-connected disabilities.  However, in the veteran's 
February 1998 Substantive Appeal, he was quite specific in 
indicating that he wished to appeal the January 1998 denial 
for an increased percentage for his headaches.  As he did not 
indicate that he wished to appeal those other decisions by 
the RO, they are not in appellate status.  


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

In July 1998, an opinion was obtained from a VA physician who 
stated that there was no relationship between the headaches 
that the veteran was experiencing and the laceration that he 
incurred in service.  Inasmuch as the veteran is service-
connected for "frontal headaches by history", the physician 
is in essence saying that the veteran had certain types of 
headaches in service and that he has headaches now which stem 
from a different etiology.  

At the veteran's hearing before the Board in May 1999, he 
stated that he first began seeing a Dr. Shuberger for his 
headaches in the first part of 1980 and first started going 
to a VA facility around 1990 or 1991.  Earlier, in the 
veteran's October 1997 claim, he asserted that he first 
sought treatment at the VA Medical Center in 1987.    The 
records from Dr. Shuberger are not of record.  Also, VA 
records are not of record prior to October 1996.  

The July 1998 VA opinion, which concluded that the headaches 
are not associated with the service-connected disability, was 
formulated without the benefit of the aforementioned records.  
To the degree that the VA physician might have rendered a 
different opinion had he had access to such records, the 
veteran's claim must be remanded so that the aforementioned 
records can be obtained, and thereafter, so that the veteran 
can be afforded a VA examination that discusses the etiology 
of the veteran's current headaches.  

The duty to assist includes a medical examination that 
considers veteran's prior medical examinations and treatment.  
Fenderson v. West, 12 Vet. App. 119 (1999), Green (Victor) v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  

The Court has held that the duty to assist the veteran in 
obtaining and developing available facts and evidence to 
support his claim includes the procurement of medical records 
to which the veteran has referred.  Littke v. Derwinski, 1 
Vet.App. 90 (1990).  VA's statutory duty to assist a claimant 
in developing facts pertinent to his claim encompasses 
searching records in its possession.  Jolley v. Derwinski, 1 
Vet.App. 37, 40 (1990).

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should assure that copies of 
all current relevant medical reports are 
included in the claims folder.  
Specifically, the RO should take the 
steps necessary to obtain the treatment 
records from Dr. Shuberger in Dundalk on 
Dunhaven Road from 1980 to the present, 
as well as the VA Medical Center 
treatment records from Ft. Howard and 
Baltimore starting in 1987 until October 
1996.  

2.  After all records are obtained in 
accordance with the directives in 
paragraph two, the RO should take the 
appropriate steps to contact the veteran 
and schedule him for a VA examination for 
the purpose of evaluating the frequency 
and severity of his headaches, as well as 
to determine the etiology of such 
headaches.  The examiner should review 
the claims file and a copy of this remand 
in conjunction with the examination.  The 
examiner should render an opinion as to 
whether the veteran experiences 
prostrating attacks that can be 
attributed to headaches and, if so, 
whether such attacks occur at a average 
frequency of (1) less than once in two 
months, (2) once in two months, (3) once 
per month, or (4) more than once per 
month.  To the extent feasible, the 
examiner should specifically note the 
degree to which such attacks, if any, 
affect the veteran's economic 
adaptability.  The examiner should also 
comment on whether the types of headaches 
that the veteran experiences are the same 
type of "frontal headaches" that the 
veteran experienced from his laceration 
on the forehead in service.  If the 
veteran's current headaches are different 
from his service connected "frontal 
headaches", the examiner should discuss 
the etiology of such current headaches.  

3.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.  

4.  Upon completion of the above, the RO 
should review the evidence of record and 
enter its determination with respect to 
the veteran's claim of an increased 
(compensable) rating for a residual scar 
laceration of the forehead with frontal 
headaches by history.  The RO must rate 
both the veteran's scar on the forehead 
as well as his frontal headaches.  If the 
decision remains adverse to the veteran, 
the RO must issue a supplemental 
statement of the case, a copy of which 
should be provided the veteran, and his 
representative.  After the veteran and 
his representative have been given an 
opportunity to submit additional 
argument, the case should be returned to 
the Board for further review.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until she is informed, but she may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).





